Order entered September 11 , 2015




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-15-01016-CR

                         KARL SCHOENWALDER, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the 397th Judicial District Court
                               Grayson County, Texas
                           Trial Court Cause No. 065584

                                        ORDER
                        Before Justices Lang, Evans, and Whitehill

      Based on the Court’s opinion of this date, we DIRECT the Clerk of this Court to issue

the mandate in this appeal INSTANTER.


                                                   /s/   DOUGLAS S. LANG
                                                         JUSTICE